EXHIBIT 10.1

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is made this 12th day of November 2004,
between ProsoftTraining, a Nevada corporation (the “Company”), and Robert G.
Gwin (the “Consultant”).

 

WHEREAS:

 

A. The Company is engaged in the provision of information and communications
technology content and certifications.

 

B. Consultant is the current President and Chief Executive Officer of the
Company.

 

C. Consultant chooses to resign his positions of President and Chief Executive
Officer to pursue other professional interests.

 

D. The Company and its Board of Directors desire to retain Consultant to provide
continuity to existing operations and to protect the shareholders’ interests
until a permanent replacement President and Chief Executive Officer is appointed
and sufficiently prepared to perform the duties so required.

 

E. The Company and Consultant desire to enter into this Employment Agreement to
memorialize the revised terms of employment.

 

F. NOW, THEREFORE, in consideration of the promises and mutual covenants herein
set forth, the parties do hereby agree and promise as follows:

 

1. Engagement. The Company hereby employs Consultant and Consultant hereby
accepts employment under the terms and conditions set forth below. Consultant is
also a duly elected member of the Company’s board of directors and currently
serves as its Chairman. Such role exists and is expected to continue
independently of this Agreement and any subsequent modification or termination
hereof. Consultant shall perform such advisory, consultative, investor
relations, public relations, and business and relationship development duties in
connection with the business of the Company as the Board of Directors of the
Company may from time to time assign consistent with Consultant’s role.

 

2. Term. The term of this Agreement shall begin on November 12, 2004 and shall
continue until November 30, 2006, unless earlier terminated pursuant to the
provisions hereof.

 

3. Compensation.

 

3.1 Consultant shall receive his existing base salary of $200,000 per year,
payable in equal installments on the Company’s regular payroll dates, through
November 30, 2004.

 

3.2 Consultant shall receive a payment in one sum per month on the first of the
Company’s regular payroll dates in that month (the “Monthly Payment”), of:

 

(a) $7,000 per month for each of the months December 2004 through May 2005,
inclusive,

 

(b) $6,000 per month for each of the months June 2005 through November 2005,
inclusive, and

 

(c) $5,000 per month for each of the months December 2005 through November 2006,
inclusive,

 

which Monthly Payment the Company shall continue to pay during the term of this
Agreement until the Company is no longer obligated to pay the same pursuant to
the provisions of Section 6 hereof.



--------------------------------------------------------------------------------

3.3 The Company shall reimburse Consultant for actual expenses incurred by
Consultant in performing his duties hereunder, including but not limited to
travel, telephone and computer-related expenses.

 

4. Other Matters.

 

4.1 Disability Policy. The Company shall maintain that certain disability policy
provided to Consultant through the end of the period covered by all premiums
rightly payable prior to December 1, 2004. Thereafter, such policy premiums
shall be paid by Consultant if he so chooses to retain said policy.

 

4.2 Vacation. The Company shall pay to Consultant, on the first regular Company
payroll date in December 2004, the value of all accrued and unused vacation
through November 30, 2004. Thereafter, Consultant shall not accrue any vacation
as a result of performing his duties hereunder.

 

4.3 Existing hardware and software. The Company shall transfer ownership of the
computer, peripherals, software and cellular phone currently used by Consultant,
the value of which is less than $500, to Consultant as of December 1, 2004.

 

4.4 Telephone and Internet. To enable him to efficiently and effectively perform
his duties hereunder, the Company shall continue to provide Consultant with the
existing computer support, email, telephone and fax accounts until this
Agreement is no longer in effect.

 

4.5 Benefits. Consultant shall continue to receive the regular benefits afforded
other employees of the Company, at such cost to Consultant as that afforded
other employees of the Company, until this Agreement is no longer in effect, at
which point Consultant will become eligible for COBRA benefits.

 

5. Termination.

 

5.1 The Company may terminate this Agreement for cause by giving Consultant
written notice. “Cause” shall mean gross negligence or willful misconduct in the
performance of Consultant’s duties hereunder. If Consultant disputes the
Company’s right to terminate this Agreement for Cause, the dispute shall be
resolved in accordance with Section 9 hereof. Upon termination by the Company
for Cause, the Company shall pay Consultant an amount equivalent to the next
three Monthly Payments that Consultant would otherwise be owed and this
Agreement thereafter shall be of no further force and effect.

 

5.2 Consultant may terminate this Agreement by providing the Company with
written notice specifying the date of such termination not less than 90 days
prior to the effective date of termination.

 

6. Withholding Taxes and Other Deductions. To the extent required by law, the
Company shall withhold from any payments due Consultant under this Agreement any
applicable Federal, state or local taxes and such other deductions as are
prescribed by law or Company policy.

 

7. Proprietary Information.

 

7.1 Consultant understands that the Company possesses and will continue to
possess information that has been created, discovered, developed or otherwise
become known to the Company (including, without limitation, information created,
discovered, developed or made known by Consultant during the period of or
arising out of his employment or engagement by the Company, whether prior to or
after the date hereof) or in which property rights have been assigned or
otherwise conveyed to the Company, which information has commercial value in the
business in which the Company is engaged. All such information is hereinafter
called “Proprietary Information”. By way of illustration, but not limitation,
Proprietary Information includes processes, formulas, codes, data, programs,
know-how, improvements, discoveries, developments, designs, inventions,
techniques, marketing plans, strategies, forecasts, new products, unpublished
financial statements, budgets, projections, licenses, prices, costs, contracts
and customer and supplier lists.



--------------------------------------------------------------------------------

7.2 In consideration of the compensation received by the Consultant from the
Company and the covenants contained in this Agreement, Consultant agrees as
follows:

 

7.2.1 All Proprietary Information shall be the sole property of the Company and
its assigns, and the Company and its assigns shall be the sole owner of all
patents, copyrights, and other rights in connection therewith. Consultant hereby
assigns to the Company rights he may have or acquire in such Proprietary
Information. At all times, both during his employment by the Company and after
its termination, Consultant will keep in strictest confidence and trust all
Proprietary Information and will not use or disclose any Proprietary Information
without the written consent of the Company, except as may be necessary in the
ordinary course of performing his duties under this Agreement.

 

7.2.2 All documents, records, equipment and other physical property, whether or
not pertaining to Proprietary Information, furnished to Consultant by the
Company or produced by Consultant or others in connection with Consultant’s
employment with the Company shall be and remain the sole property of the
Company. In the event of the termination of his engagement by him or the Company
subject to Section 5 hereof, Consultant will deliver to the Company all
documents, notes, drawings, specifications, programs, data, customer lists and
other materials of any nature pertaining to his work with the Company and
Consultant will not take with him or use any of the foregoing, any reproduction
of any of the foregoing, or any Proprietary Information that is embodied in a
tangible medium of expression.

 

7.2.3 Consultant recognizes that the Company is engaged in a continuous program
of development and marketing respecting its present and future business.
Consultant understands that as part of his employment by the Company he has been
and is expected to make new contributions of value to the Company and that his
employment has created a relationship of confidence and trust between him and
the Company with respect to certain information applicable to the business of
the Company or applicable to the business of any customer of the Company, which
has been or may be made known to Consultant by the Company or by any customer of
the Company or which may have been or may be learned by Consultant during the
period of his employment by the Company.

 

8. Covenant Not to Compete.

 

8.1.1 In consideration for the payments to be made under this Agreement,
Consultant shall, for the greater of (a) a period of one year or (b) such period
as Consultant may be engaged by the Company, refrain from, either alone or in
conjunction with any other person, or directly or indirectly through its present
or future affiliates:

 

  (i) employing, engaging or seeking to employ or engage any person who within
the prior twenty-four (24) months had been an officer or employee of the
Company, unless in a venture not in direct competition with the Company;

 

  (ii) causing or attempting to cause (A) any client, customer or supplier of
the Company to terminate or materially reduce its business with the Company, or
(B) any officer, Consultant or consultant of the Company to resign or sever a
relationship with the Company;

 

  (iii) disclosing (unless compelled by judicial or administrative process) or
using any confidential or secret information relating to the Company or any of
their respective clients, customers or suppliers; or

 

  (iv) participating or engaging in (other than through the ownership of five
percent (5%) or less of any class of securities registered under the Securities
Exchange Act of 1934, as amended), or otherwise lending assistance (financial or
otherwise) to any person participating or engaged in, any of the lines of
business in which the Company is participating or engaged on the date of
termination in any jurisdiction in which the Company participates or engages in
such line of business on the date of termination.

 

8.2 The parties hereto recognize that the laws and public policies of the
various states of the United States may differ as to the validity and
enforceability of covenants similar to those set forth in this Section. It is
the intention of the parties that the provisions of this Section be enforced to
the fullest extent permissible under the laws and policies of each jurisdiction
in which enforcement may be sought, and that the unenforceability (or the
modification to conform to such laws or policies) of any provisions of this
Section shall not render unenforceable, or impair, the remainder of the
provisions of this Section. Accordingly, if any provision of this Section shall
be determined to be invalid or unenforceable, such invalidity or
unenforceability shall be deemed to apply only with respect to the operation of
such provision in the particular jurisdiction in which such determination is
made and not with respect to any other provision or jurisdiction.



--------------------------------------------------------------------------------

8.3 The parties hereto acknowledge and agree that any remedy at law for any
breach of the provisions of this Section would be inadequate, and Consultant
hereby consents to the granting by any court of an injunction or other equitable
relief, without the necessity of actual monetary loss being proved, in order
that the breach or threatened breach of such provisions may be effectively
restrained.

 

8.4 The Company and the Consultant acknowledge that the foregoing restrictive
covenants in this Section 8 are essential elements of this Agreement and that,
but for the agreement of the Consultant to comply with those covenants, the
Company would not have agreed to enter into this Agreement. The covenants by the
Consultant shall be construed as agreements independent of any other provision
in this Agreement.

 

8.5 The Company and the Consultant intend that the covenants contained in this
Section 8 shall be construed as a series of separate covenants, one for each
county of the State of Texas and one for each State of the United States other
than Texas.

 

8.6 The Company and Consultant understand and agree that, if any portion of the
restrictive covenants set forth in this Section 8 is held to be unreasonable,
arbitrary, or against public policy, then that portion of those covenants shall
be considered divisible as to time and geographical area. The Company and
Consultant agree that, if any court of competent jurisdiction determines that
the specified time period or the specified geographical area of application in
any covenant is unreasonable, arbitrary, or against public policy, then a lesser
time period, geographical area, or both, that is determined to be reasonable,
nonarbitrary, and not against public policy may be enforced against Consultant.
The Company and Consultant agree and acknowledge that they are familiar with the
present and proposed operations of the Company and believe that the restrictive
covenants set forth in this Section 8 are reasonable with respect to their
subject matter, duration, and geographical application.

 

8.7 The parties acknowledge that the status of Consultant in this business and
industry is unique and the success of the Company in said business is materially
and substantially dependent upon the continued employment of Consultant, and in
the event the employment of Consultant is terminated for any reason, such
business of the Company will be substantially and irrevocably damaged. In view
thereof, the parties acknowledge that monetary damages alone will not fully
compensate the Company in the event Consultant fails or refuses to comply with
the terms of this Section 9 above when applicable, and agree that the Company,
in addition to all other remedies provided in law and in equity, shall have the
remedy of injunctive relief and specific performance to enforce the terms of
said Section.

 

9. Arbitration. Except as otherwise provide herein, any controversies or claims
arising out of, or relating to this Agreement or the breach thereof, shall be
settled by arbitration in Austin, Texas in accordance with the rules of, but not
subject to the jurisdiction of, the American Arbitration Association, which
decision shall be final and binding on the parties, and judgment upon the award
rendered may be entered in any court having jurisdiction thereof. For these
purposes the arbitrator shall be an individual who has demonstrated that such
individual is familiar with and has experience in the legal issues involving
employer-Consultant relationships and has had no prior prejudicial contacts with
either party. In addition to all other remedies provided in law or in equity,
the arbitrator is hereby authorized to assess costs and attorneys’ fees against
either party if the arbitrator finds, based on all the facts and circumstances,
that the conduct of or the claims made by such party were unreasonable or
substantially without merit.

 

10. Notice. All notices, requests and other communications hereunder must be in
writing (including via email) and will be deemed to have been duly given only if
delivered personally or by facsimile transmission or mailed (first class postage
prepaid) to the parties at the following addresses or facsimile numbers:

 

If to Consultant:   Robert G. Gwin     rgwin@prosofttraining.com If to the
Company:   ProsoftTraining     410 North 44th Street     Phoenix, AZ 85008    
Facsimile No: (602) 794-4198     Attn: General Counsel



--------------------------------------------------------------------------------

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, and (iii) if delivered
by mail in the manner described above to the address as provided in this
Section, be deemed given upon receipt (in each case regardless of whether such
notice, request or other communication is received by any other person to whom a
copy of such notice, request or other communication is to be delivered pursuant
to this Section). Any party from time to time may change its address, facsimile
number or other information for the purpose of notices to that party by giving
notice specifying such change to the other party hereto.

 

11. Invalid Provision. The invalidity or unenforceability of any particular
provision of this Agreement in any jurisdiction shall not affect the other
provisions hereof or the validity of that particular provision in any other
jurisdiction, and the Agreement shall be construed in all respects as though
such invalid or unenforceable provisions were omitted only in the jurisdiction
in which the case is held to be invalid or unenforceable.

 

12. Interpretation. This Agreement shall be interpreted in accordance with the
laws of the State of Texas.

 

13. Successors. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors, assigns, heirs,
and legal representatives, including but not limited to any person, firm,
corporation or other business entity which at any time, by merger, purchase or
otherwise, acquires all or substantially all of the assets, equity or business
of the Company. The duties and covenants of Consultant under this Agreement,
being personal, may not be delegated.

 

14. Entire Agreement; Modification. This Agreement constitutes the entire
agreement between the parties, and may be changed only by an agreement in
writing signed by the parties.

 

15. Headings. Sections and other headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

16. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Signatures may be exchanged by telecopy,
with original signatures to follow. Each of the parties hereto agrees that it
will be bound by its own telecopied signature and that it accepts the telecopied
signatures of the other parties to this Agreement. The original signature pages
shall be forwarded to the Company or its counsel and the Company or its counsel
will provide all of the parties hereto with a copy of the entire Agreement.

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each party hereto as of the date first above written.



--------------------------------------------------------------------------------

“COMPANY” ProsoftTraining, a Nevada corporation     By:  

/s/ Jeffrey G. Korn

--------------------------------------------------------------------------------

    Name:   Jeffrey G. Korn         Chairman, Compensation Committee
“CONSULTANT”     By:  

/s/ Robert G. Gwin

--------------------------------------------------------------------------------

    Name:   Robert G. Gwin